DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrom (US Pat # 3,472,246) in view of Giuliano (US Pat # 1,902,441) and Kim (KR 20080053594).
In regards to claim 1, Ostrom teaches a wig template comprising a heat-shrinkable hood (16) made from a see-through flexible shrinkable barrier sheet material (Col 2, Lines 14-30), of inverted sack form having a closed, rounded top portion and an open bottom end with a nominal front edge, having seamless construction (see Figure 2).  
Ostrom does not teach the heat shrinkable material to have bidirectional shrinkage of the barrier to be at an approximate 2:1 ratio upon application of heated air; a hood slit at the front edge of the open bottom end of said heat-shrinkable hood adapted to prevent constriction of the open bottom end upon shrinkage, and a plurality of hood holes arrayed upon said heat-shrinkable hood above said hood slit, adapted to provide passage of air for the person being fitted for the wig while retaining enough structure to support shrinkage of said heat-shrinkable hood.
Giuliano teaches a head covering (Figure 3) with a slit (Figure 1 at 13) at a front edge (Figures 1 and 3) with a plurality of hood holes arranged above a slit (Figure 3 and Page 1, Lines 50-55) where such head covering is adapted to fit over the entire head of a user (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hood of Ostrom to be the head covering with the slit/holes of Giuliano in order to allow for tracing of the entire hairline of a user while allowing a user to breathe during use.
With regards to the heat shrinking of the material, Kim teaches a heat shrinkable film to have bidirectional heat shrinkage (see Page 1 which teaches a ratio to be at least 20% in both directions). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the film of Ostrom to have a bidirectional heat shrinking ratio of at least 2:1 as Kim demonstrates the advantage of controlling for the heat shrinking properties of a shrink film and providing useful ranges is well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
With regards to the language that the template is “for use by a wig maker in making and subsequent cleaning, re-styling, and handling, using a wig block, of a wig for a person fitted or being fitted for the wig, said person having shoulders, a neck, and a head with a specific shape, hairline, and hair profile” “and where, in use, the wig-management template-shield, once shrunken, marked, removed, and placed onto the wig block, provides the wig maker with the template for wig making by having the shape, the hairline, and the hair profile of the person being fitted for the wig, and provides the wig maker with the protective shield for the wig block in the subsequent cleaning, re-styling, and handling of the wig” the device “having dimensions adapted to fit over a large person's head and neck, able to cover same, to the large person's shoulders, adapted to be placed over the head of the person being fitted for the wig and subsequently shrunken by application of heated air to smoothly conform to said person's head, its shape and the hair profile of the head of said person, adapted to allow subsequent visual locating and marking of the hairline of the person being fitted for the wig, and adapted for subsequent placement on the wig block for use as a template and as a protective shield” and “to provide the start of a subsequent larger torn separation along said heat-shrinkable hood for the hood removal off the person being fitted for the wig” such language is drawn to the intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding claim 2, Ostrom teaches the see-through flexible shrinkable barrier sheet material of said heat-shrinkable hood is a thermoplastic polypropylene (Col 2, Lines 20-21).
	Regarding claim 3, Ostrom/Giuliano teaches the hood to cover the head of a user; but does not teach the hood is approximately 9 inches front-to-back, 8 inches side-to-side, 12 inches top-to-bottom, and 26.7 inches in circumference. However, as the device requires covering a head of a user, any size that would allow for proper fit for a user of any size would be included. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hood of Ostrom/Giuliano to be 9inches by 8inches by 12 inches, as such providing useful sizing ranges is well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 4, Ostrom teaches the heat shrinkable hood. With regards to the language “where the heated air applied to said heat-shrinkable hood is approximately 115-125 degrees F” such is drawn to the method of using the device. As the instant claims are drawn to the apparatus, the method steps are not given patentable weight. As the user of Ostrom is capable of applying 115-degree F heat to the hood, the burden is shifted to Applicant to present an unobvious difference where such limitation provides a structural limitation not provided for in Ostrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772   

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772